Citation Nr: 0817747	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-00 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to August 
1974. 


Procedural history

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky (the RO) in which service connection was denied for 
tinnitus.

In February 2005, the veteran withdrew his request for a 
Travel Board hearing before a Veterans Law Judge.  See 
38 C.F.R. § 20.704(e) (2007).

Issues not on appeal

In December 2006, the veteran withdrew his appeal as to the 
issues of entitlement to an increased disability rating for 
left ear hearing loss and service connection for right ear 
hearing loss.  In August 2007, the veteran withdrew his 
appeal as to the issues of entitlement to increased ratings 
for osteoarthritis of the left knee and varus malalignment, 
status-post medial meniscus tear, and meniscectomy of the 
left knee.
Those issues are therefore no longer on appeal and will be 
discussed no further herein.  See 38 C.F.R. § 20.204 (2007).

In a March 2007 rating decision, service connection was 
granted for a medial meniscus tear with resection of the 
right knee and for degenerative arthritis of the right knee; 
20 percent disability ratings were assigned for each of the 
two right knee disabilities, effective August 31, 2006.  To 
the Board's knowledge, the veteran has not expressed 
disagreement with this determination.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

Thus, the only issue which is currently in appellate status 
is entitlement to service connection for tinnitus.


FINDING OF FACT

The competent medical evidence indicates that the veteran's 
currently diagnosed tinnitus is not related to in-service 
noise exposure or to any other incident of the veteran's 
military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim for service connection 
for tinnitus in letters sent in May 2002, October 2006, and 
April 2007, which were specifically intended to address the 
requirements of the VCAA.  The VCAA letters informed the 
veteran of the evidence necessary to establish service 
connection.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim of 
service connection for tinnitus.

As for the evidence to be provided by the veteran, in the May 
2002 and April 2007 VCAA letters the RO asked the veteran to 
identify and send relevant medical evidence.  The RO provided 
the veteran with VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated him for his claimed 
disability.

Moreover, in the May 2002 and April 2007 VCAA letters, the 
veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claim.  [VA examinations were 
conducted in May 2003 and January 2005.]

In the May 2002 VCAA letter, the veteran was told that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, 
employment records, or records from Federal agencies.  In the 
April 2007 VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the May 2002 VCAA letter, the RO advised the veteran to 
submit evidence in support of his claim.  In the April 2007 
VCAA letter, the RO told the veteran that he should submit 
any evidence in his possession relevant to his claims, as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the April 25, 2007 
VCAA letter, page 2.  These requests are open ended.  The 
VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letters informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for tinnitus was initially 
adjudicated by the RO in June 2003, after the May 2002 VCAA 
letter.  Therefore, the timing of the VCAA notice which was 
given with regard to the four elements of 38 U.S.C.A. § 5103 
is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and that matter was addressed by 
the VCAA letters described above.  Moreover, the RO 
specifically addressed elements (4) and (5) in the October 
2006 and April 2007 letters.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his service connection claim, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating it.  The evidence of record includes the 
veteran's service medical records, VA and private treatment 
records, July 2003 and December 2006 statements from a 
private doctor, and reports of the May 2003 and January 2005 
VA examinations, which will be described below.  The Board 
finds that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative who presented argument on his behalf.  As 
noted in the Introduction section of this decision, the 
veteran has withdrawn his request for a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, the 
January 2005 VA examination and a December 2006 statement 
from a private doctor, R.S., M.D., reflect a diagnosis of 
tinnitus.  The Board finds that element (1) is satisfied.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

Concerning in-service disease, a review of service medical 
records do not reveal a diagnosis of tinnitus.  Accordingly, 
Hickson element (2) is not met with respect to disease as to 
tinnitus.

Turning to in-service incurrence of injury, the veteran has 
asserted that he was exposed to loud noises during service.  
The veteran's service records show that he was a track 
vehicle mechanic.  The Board finds that he was exposed to 
hazardous noise in service. Hickson element (2) is arguably 
satisfied.

Moving to the element (3), medical nexus, there is 
conflicting evidence on this crucial matter.  The evidence 
relating the tinnitus to in-service noise exposure is the 
December 2006 statement from Dr. R.S.  The evidence against 
the veteran's claim includes the report of the January 2005 
VA examination.  
The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical opinion which found no 
relationship between the veteran's tinnitus and his in-
service noise exposure) outweighs the evidence in favor (the 
medical opinion which found such a relationship).

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

The December 2006 statement from Dr. R.S. is on a pre-printed 
form.  The origin of this form is unclear, but it is not a VA 
form.  The form provided to Dr. R.S. had four options as to 
the etiology of the tinnitus: three positive options 
["related to", "probably related to" and "at least as 
likely as not related to"] and one neutral option ["unable 
to determine based on available records"].  Curiously, there 
was no negative option, such as "unrelated to" or 
"probably unrelated to."  The lack of the entire spectrum 
of options thus limited Dr. R.S. and effectively foreclosed a 
negative opinion.  Dr. R.S. checked "at least as likely as 
not related to" as his medical opinion.  

Setting aside what was obviously a "loaded" questionnaire 
form, the statement of Dr. R.S. did not in fact relate the 
veteran's tinnitus to his military service.  Rather, Dr. R.D. 
related the tinnitus to "hazardous noise exposure" without 
discussing the source thereof.  Dr. R.S. did not otherwise 
provide any rationale supporting that conclusion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  

By contrast, there is also of record the very thorough, five-
page report of the January 2005 VA examination.  The VA 
audiologist opined that it is not as likely as not that the 
veteran's tinnitus was caused or the result of loud noise 
exposure in service.  The audiologist's rationale for the 
opinion was that while tinnitus has been found to be caused 
by loud noise exposure, there were no reports of tinnitus 
made by the veteran on two previous examinations by two 
different audiologists.  

The Board attaches great weight of probative value to this 
opinion, which unlike that Dr. R.S.'s was based on a review 
of the record and provided bases for the opinion.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) [the probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."].  The Board additionally observes 
that the January 2005 VA medical opinion appears to be 
congruent with the other medical evidence of record, to 
include in addition to the pertinently negative service 
medical records a December 2002 VA audiology consult response 
and the report of the May 2003 VA examination which reflects 
no complaints or findings of tinnitus.

Moreover, there are no medical records for almost three 
decades after service showing complaints, treatment, or 
diagnosis of tinnitus.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition]; Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].

The Board notes that the veteran in a December 2007 statement 
indicated that he would submit another medical nexus opinion.  
The veteran has been accorded ample opportunity to submit 
another competent medical opinion in support of this claim.  
He had not done so.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits]. 

The veteran and his representative are contending that his 
tinnitus is related to his in-service noise exposure.  
However, it is now well established that laypersons, such as 
the veteran and his representative, without medical training 
are not competent to comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) [lay persons without medical training are not 
competent to comment on medical matters such as diagnosis and 
etiology]; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

The Board accordingly finds that a preponderance of the 
competent medical nexus opinion evidence is against the 
veteran's claim.  That is, the report of the January 2005 VA 
examination outweighs the December 2006 statement of Dr. 
R.S..

In essence, the veteran is contending that his tinnitus has 
existed since service.  With regard to the veteran's 
assertion of continuity of symptomatology as to ringing in 
his ears since active service, the Board is of course aware 
of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  However, supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  As was discussed in detail above, 
such evidence is lacking in this case.  There is no competent 
medical evidence that the veteran was diagnosed with or 
treated for tinnitus until several decades after his 
separation from service, and the veteran's initial report of 
tinnitus was not asserted until many years after separation 
from service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

As was noted above, tinnitus was not reported by the veteran 
in connection with the December 2002 VA audiology 
consultation and the May 2003 VA examination.
Particularly damaging to the veteran's claim is the report of 
the January 2005 VA examination, in which the veteran 
reported that his tinnitus in service stopped after a few 
days, and that he did not remember when his tinnitus began 
again after service.  Continuity of symptomatology after 
service has therefore not been demonstrated.

In the December 2007 informal hearing presentation, the 
veteran's representative  cited Smith v. Principi, 17 Vet. 
App. 168 (2003), to in essence argue that service connection 
can be granted if the tinnitus is either persistent or 
recurrent since active service as opposed to, apparently, 
being constant since active service.  As was discussed above, 
there is no objective evidence of tinnitus in any form for 
decades after service.  The Board additionally notes that the 
Smith decision applied to increased rating claims and not 
service connection claims.  In any event, that decision was 
overturned by the United States Court of Appeals for the 
Federal Circuit.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  Therefore, the representative's citation of 
Smith v. Principi, 17 Vet. App. 168 (2003), is not applicable 
to this case.

In summary, in the absence of the third required Hickson 
element, medical nexus, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  The benefit 
sought on appeal is accordingly denied.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


